           Case 1:19-cv-01802-DAD-EPG Document 15 Filed 12/14/20 Page 1 of 2



 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8
 9   OSCAR A. AGUILAR,                             No. 1:19-cv-01802-NONE-EPG (PC)
10                  Plaintiff,
                                                   ORDER ADOPTING FINDINGS AND
11         v.                                      RECOMMENDATIONS
12   SUPERIOR COURT OF CALIFORNIA,
     COUNTY OF SAN BERNARDINO,                     (Doc. No. 13)
13
                    Defendant.
14
15
16
17          Plaintiff Oscar A. Aguilar is a prisoner proceeding pro se and in forma pauperis in this

18   civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 5, 2020, the assigned magistrate judge issued findings and

21   recommendations recommending that this action be dismissed with prejudice and without leave

22   to amend due to plaintiff’s failure to state a cognizable claim under 42 U.S.C. § 1983. (Doc.

23   No. 13.) Plaintiff was provided an opportunity to file objections to the findings and

24   recommendations within thirty (30) days. (Id.) Plaintiff timely filed objections. (Doc. No. 14.)

25          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B), this court has conducted

26   a de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

27   objections, the court finds the findings and recommendations to be supported by the record and

28   by proper analysis. Plaintiff’s objections fail to undermine the reasoning of the findings and

                                                     1
           Case 1:19-cv-01802-DAD-EPG Document 15 Filed 12/14/20 Page 2 of 2



 1   recommendations, which correctly conclude: (1) that plaintiff cannot challenge the legality of
 2   the sentence imposed in his state court criminal case through a federal civil rights action such
 3   as this; (2) plaintiff fails to state a cognizable Eighth Amendment claim based upon his
 4   contention that he received a grossly disproportionate sentence; (3) plaintiff fails to sufficiently
 5   plead a claim based upon state court rulings denying his requests for DNA; and (4) plaintiff
 6   likewise fails to state a cognizable civil rights claim based upon allegedly false information
 7   contained in his prison records.
 8          Accordingly,
 9          1. The findings and recommendations entered October 5, 2020 (Doc. No. 13) are
10               adopted in full;
11          2. This case is dismissed with prejudice due to plaintiff’s failure to state a claim; and
12          3. The Clerk of Court is directed to assign a district judge to this case for the purpose
13               of closing the case and then to close this case.
14
     IT IS SO ORDERED.
15
        Dated:     December 11, 2020
16                                                        UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
